DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on September 19, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an installation housing configured to be recessed in a receiving structure” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “a housing that is an installation housing configured to be recessed in a receiving structure in an installed position of the housing” in lines 3-4.  The specification discloses, on page 3, lines 1-3, the “housing is preferably embodied as an installation housing that in the installed position is mostly recessed in a receiving structure.”  The specification discloses that the housing is mostly recessed in a receiving structure.  The disclosure, as originally filed, fails to disclose the housing being recessed in a receiving structure.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 6-9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (5,862,984). 
Chang discloses a water feature comprising:
a housing 20 that is an installation housing 20 configured to be (has an undefined characteristic; e.g., shape of a bowl that has the capability to be) recessed in a receiving structure (not positively recited limitation; e.g., a larger deeper bowl) in an installed position of the housing;
an illumination unit (col. 2, l. 21);
a water channel (channel of water pipe 30 and base 41) passing through the housing;
a nozzle insert 40 disposed in the water channel and configured to create a water image;
wherein the nozzle insert is configured to be pivotable relative to the illumination unit;
wherein the nozzle insert is configured to be pivotable about a pivot point (center point of ball 46 and socket 45), wherein the pivot point is positioned at the same level or below a light-emitting top side (the top side of the rim of basin 20) of the housing;
wherein the housing comprises a nozzle receptacle 45 configured to accommodate at least a major portion 46 of the nozzle insert or the entire nozzle insert, wherein the nozzle insert is insertable from the top side of the housing into the housing;
further comprising a securing element 45 configured to engage at least partially the nozzle insert and to secure the nozzle insert in the housing in an installed position of the securing element in the housing, wherein the securing element, in the installed position in the housing, is substantially flush with the top side of the housing;
wherein the nozzle insert and the housing (at socket 45) together form a joint comprising an at least partially spherical segment-shaped guide contour (spherical segment shaped guide contour of the ball and socket joint) and providing the pivot point;
further comprising a securing element 45 configured to engage at least partially the nozzle insert and to secure the nozzle insert in the housing in an installed position of the securing element in the housing, wherein the securing element comprises a centering inner surface which is facing the nozzle insert and comprises a shape complementary to the outer contour of the nozzle insert;
wherein the nozzle insert is pivotable about a pivot range of at most ±45° relative to a pivot position of the nozzle insert in which the nozzle insert is coaxial to the water channel;
wherein the nozzle insert comprises at least one guide projection 46 projecting into a guide receptacle 45 of the housing for limiting a pivot movement of the nozzle insert;

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.  
Applicant argues that Chang does not have a housing that is an installation housing configured to be recessed in a receiving structure in an installed position of the housing.  Chang discloses a housing 20 that is an installation housing 20 configured to be (has an undefined characteristic; e.g., shape of a bowl that has the capability to be) recessed in a receiving structure (not positively recited limitation; e.g., a larger deeper bowl) in an installed position of the housing.  The recitation “configured to be” merely requires some undefined characteristic that gives the installation housing the capability to be recessed in a receiving structure in an installed position of the housing.  The recitation “recessed in a receiving structure in an installed position of the housing” is not a positively recited limitation.  Also, the terms “to be” recite an intended use of the installation housing.  Intended use is not a positively recited limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK